So AN DH NH BP WO HO eH

DO NO NO WN NHN YN NWN ND KN HH Fe Fe Fe Se ee ee uBR
ON ND Nn FW NY KF DO fFHNQ WDB WH BR WW NBO KY CO

 

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence
of the Grand Jury and FILED in the USS.
DISTRICT COURT at Seattle, Washington

June 23, 2021
WI oh. Clerk

By _ (deg (her ~—____ Deputy

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA,
Plaintiff

V.

CHUKWUEMEKA ONYEGBULA,
a/k/a Phillip Carter,

Defendant.

 

 

 

 

The Grand Jury charges that:

COUNT 1

no, CR21-5214 BHS

INDICTMENT

(Conspiracy to Commit Wire Fraud)

A. Overview

iF These charges involve the participation of CHUKWUEMEKA

Indictment
United States v. Onyegbula - 1

ONYEGBULA, a/k/a Phillip Carter, in a conspiracy to use Americans’ stolen personal
identifying information (PII) to submit fraudulent claims for benefits intended for
American workers and businesses suffering from the economic effects of the COVID-19
pandemic. As described herein, ONYEGBULA, a Nigerian national who is not entitled

to collect unemployment benefits in the United States, submitted, and conspired with

UNITED STATES ATTORNEY
700 STEWART STREET
SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co AN Dn FP W NO

Oo NO NH NH WH NWN NY NY KN HH HH He He ee ee ee
ronan FF WwW NY KF DODO fF nN Dn BP W PO KF CO

 

 

others known and unknown to submit, at least 253 unemployment claims to the
Washington Employment Security Department and other state workforce agencies, using
the stale identities of residents of Washington and other states.

es Similarly, ONYEGBULA and his co-conspirators used stolen PII to submit
fraudulent applications to the United States Small Business Administration (SBA)
seeking funds authorized under the Economic Injury Disaster Loan (EIDL) program. In
multiple instances, ONYEGBULA and his co-conspirators used the same stolen PII—
including PII belonging to Washington residents—to submit both unemployment claims
and EIDL applications.

3. By this conspiracy, ONYEGBULA and his co-conspirators caused state
workforce agencies to pay out federal and other unemployment benefits of at least
approximately $300,000 and caused SBA to disburse EIDL proceeds of at least
approximately $50,000.

B. Background

4.- CARES Act Unemployment Benefits: On March 27, 2020, the United
States enacted into law the Coronavirus Aid, Relief, and Economic Security (CARES)
Act. The CARES Act authorized approximately $2 trillion in aid to American workers,
families, and businesses to mitigate the economic consequences of the COVID-19
pandemic. The CARES Act funded and authorized each state to administer new
unemployment benefits. These benefits include: (1) Federal Pandemic Unemployment
Compensation, which provided a benefit of $600 per week per unemployed worker in
addition to existing benefits; (2) Pandemic Unemployment Assistance, which extends
benefits to self-employed persons, independent contractors, and others; and (3) Pandemic
Emergency Unemployment Assistance, which extends benefits for an additional 13
weeks after regular unemployment benefits are exhausted.

5: CARES Act unemployment benefits are funded by the United States

government through the Department of Labor and administered at the state level by state

Indictment UNITED STATES ATTORNEY

: 700 STEWART STREET
United States v. Onyegbula - 2 Suite 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
CON DWN BP WwW HB ww

DO NO NO WN HN HN NHN KN KN RH He Ke eRe Se eS ee oe ee
oN DN UN FP WN KF TODO FHNQ DB WN BR WW HBO KF CO

 

 

agencies known as state workforce agencies (SWAs). The Washington Employment
Security Department (ESD) is the SWA for the State of Washington.

Applicants oan apply online for ESD-administered benefits by accessing Washington’s
SecureAccess Washington (SAW) web identity validation portal and ESD’s
Unemployment Tax and Benefit (UTAB) online application system.

6. Before submitting an application to ESD, the applicant must establish a
SAW account. As part of this process, the applicant must provide the SAW system with
an email address. The SAW system then sends, by interstate wire communication
originating in Olympia, Washington, an activation email to the email address provided.
The user must then click on a link within the email to activate his or her account. This
process causes a series of wire transmissions originating at the user’s location and
terminating in Olympia, Washington.

Vs After activating the SAW account, the user may proceed to ESD’s UTAB
application system. To file a claim, the applicant enters his or her PII, to include name,
date of birth, and Social Security number. If ESD confirms that the information matches
the PII of a person in ESD’s records, ESD will pay out benefits via wire (ACH) transfer
to a bank or other financial account identified by the applicant. Other SWAs accept and
process claims following similar procedures.

8. The Economic Injury Disaster Loan Program: The Economic Injury
Disaster Loan (EIDL) program is administered by the United States Small Business
Administration (SBA). EIDL provides low-interest financing to small businesses and
non-profit organizations in regions affected by declared disasters. The CARES Act
authorized the SBA to provide EIDLs of up to $2 million to eligible small businesses
experiencing substantial financial disruption due to the COVID-19 pandemic.

9. A qualifying business applying for an EIDL must submit an application to
the SBA and provide information about its operations, such as the number of employees,

gross revenues for the 12-month period preceding the disaster, and cost of goods sold in

Indictment UNITED STATES ATTORNEY
‘ 700 STEWART STREET

United States v. Onyegbula - 3 reedayeler
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co OND Hn FP WW PO

DO NO NO NH NHN NH YN KN KN HH KH Ke Fe ee Oe eS ee ee
CoN Hn Nn FP WN KY DODO fHNQ DB WH BP WW NBO KF CO

 

 

the 12-month period preceding the disaster. The applicant must also certify that all of the
information in the application is true and correct to the best of the applicant’s knowledge.

10. Applicants submit EIDL applications directly to the SBA for processing.
SBA directly disburses funds issued under an EIDL to an account identified by the
applicant. EIDL funds can be used for payroll expenses, sick leave, production costs, and
business obligations, such as debts, rent, and mortgage payments.

11. Disaster Declarations: CARES Act unemployment benefits and EIDLs
related to COVID-19 relief are authorized, transferred, disbursed, and paid in connection
with a nationwide emergency declared by Presidential Proclamation 9994 (effective as of
March 1, 2020) and a Presidential declaration of a major disaster for the State of
Washington concerning the COVID-19 pandemic that was issued on March 22, 2020.

Cc. The Conspiracy

12. Beginning at a time unknown, but no later than April 20, 2020, and
continuing through at least February 21, 2021, at Olympia, within the Western District of
Washington, and elsewhere, CHUKWUEMEKA ONYEGBULA, a/k/a Phillip Carter,
and others known and unknown to the Grand Jury, did conspire, confederate and agree,
together and with each other, to commit the offense of wire fraud in violation of Title 18,
United States Code, Section 1343. That is, CHUKWUEMEKA ONYEGBULA, together
with others known and unknown, with intend to defraud, knowingly devised a scheme
and artifice to defraud, and to obtain money and property, by means of materially false
and fraudulent pretenses, representations, and promises. To execute and attempt to
execute the scheme and artifice to defraud, CHUKWUEMEKA ONYEGBULA, together
with others known and unknown, knowingly transmitted, and caused to be transmitted,
by wire communication in interstate and foreign commerce, writings, signs, signals,
pictures, and sounds.

13. The object of the conspiracy was to use the stolen PII of residents of the

United States to fraudulently obtain federally-funded benefits, namely, pandemic-related

Indictment UNITED STATES ATTORNEY
: . 700 STEWART STREET
United States v. Onyegbula - 4 SuITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo HA AN HD Nn FP W NP

Oo NO NO NO NY HN NHN KN KN HH HH HF Fe Fe Oe eS eS ee
on KD nA FP WN KX DO fHNI Dn FP W NPB KF CO

 

 

unemployment benefits administered by SWAs, including ESD, as well as EIDL funds
administered by the SBA.

D. Manner and Means

The following conduct was part of the conspiracy:

14. © ONYEGBULA and his co-conspirators unlawfully obtained and possessed
the stolen PII, to include names, dates of birth, and Social Security numbers, of residents
of Washington and other states.

15. © ONYEGBULA and his co-conspirators created email accounts, including a
Google-administered account with the address “phillipcarterO02@gmail.com,” for the
purpose of participating in fraudulent transactions while obscuring their identities.

16. . ONYEGBULA and his co-conspirators, using foreign and interstate wire
transmissions, accessed ESD’s SAW portal, as well as similar portals of other SWAs,
including the SWAs for the states of Arizona, California, Colorado, Illinois, Indiana,
Kansas, Massachusetts, Michigan, Minnesota, Missouri, Montana, Nevada, Ohio, Rhode
Island, Texas, and Wisconsin.

17. To establish SAW accounts, ONYEGBULA and his co-conspirators
provided the phillipcarterO02@gmail.com email address to ESD and other SWAs as the
designated email addresses to receive activation emails from the SWAs to activate SAW
and other online application accounts. Each time ONYEGBULA or a co-conspirator
input this email address into the SAW system, an activation email was sent to the
phillipcarterO02@gmail.com email account. In the case of emails from ESD, each of
these emails was sent via an interstate wire transmission originating from the State Data
Center in Olympia, Washington and passing through a Google data center outside the
state of Washington.

18. To prevent ESD and other SWAs from recognizing that the same email
account was being used to file multiple claims, ONYEGBULA and his co-conspirators

used dozens of variants of the email addresses by placing periods at different locations

Indictment UNITED STATES ATTORNEY
United States v. Onyegbula - 5 700 STEWART STREET
SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So AHN Dn FP WW HO

NO NO WN NO HN WN NHN NHN NO HH Hee Fe Fe FF Se Oo Se ee ee
on Nn nn FP WwW NY KX DO HNN WDB NH BP W PB KF CO

 

 

within the email address for each claim. For example, ONYEGBULA and his co-
conspirators opened SAW accounts and submitted claims using the variants
phil.lip.carterO02@gmail.com, p.hillip.carterO02@gmail.com, and
phillip.carterO0O2@gmail.com. In routing emails to a Gmail account, Google disregards
periods within the email address, e.g., “john.doe@gmail.com” is routed to the same
account as “johndoe@gmail.com.” As a result, Google delivered all of these emails (and
any similar “dot variants” of the same address) to the phillipcarterO02@gmail.com
account. By using variants of the same account, ONYEGBULA and his co-conspirators
were able to file multiple claims using the same email account, without ESD or other
SWAs detecting that they were doing so.

19. After establishing SAW accounts with ESD, ONYEGBULA and his co-
conspirators used the SAW accounts to access ESD’s UTAB website. ONYEGBULA
and his co-conspirators then filed fraudulent claims for CARES Act unemployment
benefits using the stolen PII of Washington residents. ONYEGBULA and his co-
conspirators similarly used the stolen PII of residents of other states to submit claims to
the SWAs for those respective states using those states’ online application systems.

20. ©ONYEGBULA and his co-conspirators accessed the COVID-19 Economic
Injury Disaster Loan (EIDL) page on SBA’s website and submitted applications for
EIDLs using the stolen PII of residents of Washington and other states. ONYEGBULA
and his co-conspirators provided variants of the phillipcarterO02@gmail.com account as
the contact email address for the claims.

21. © OQNYEGBULA and his co-conspirators directed that the unemployment
benefits and EIDL payments be paid to bank or other financial accounts under the direct
or indirect control of ONYEGBULA and his co-conspirators. ONYEGBULA and his co-
conspirators then directed that the funds be withdrawn and ultimately transferred to

ONYEGBULA and his co-conspirators.

Indictment UNITED STATES ATTORNEY
: 4, 700 STEWART STREET
United States v. Onyegbula - 6 eee ad
SEATTLE, WASHINGTON 98101
(206) 553-7970
0 ON DAW Bw bw

BO nhNO NO NH WH NY ND WN WN HF FHF KF KF FEF Se OS OS SS
oN DO MN FP WN KF§ COD ODO HN Dn FP W NY KF CO

 

 

22. The wire fraud that was the object of this conspiracy occurred in relation to,
and involved, benefit payments authorized, transmitted, transferred, disbursed, and paid
in connection with the presidentially-declared major disaster and emergency described in
Paragraph 11 of this Indictment.

All in violation of Title 18, United States Code, Section 1349.

COUNTS 2-10
(Wire Fraud)

23. The Grand Jury incorporates by reference Paragraphs 1-22 of this
Indictment as if fully set forth herein.

24. Beginning at a time unknown, but no later than April 20, 2020, and
continuing through at least February 21, 2021, at Olympia, within the Western District of
Washington, and elsewhere, CHUK WUEMEKA ONYEGBULA, a/k/a Phillip Carter,
and others known and unknown to the Grand Jury, with intent to defraud, knowingly
devised a scheme and artifice to defraud, and to obtain money and property by means of
materially false and fraudulent pretenses, representations and promises, as further
described below.

25. The essence of the scheme and artifice to defraud was to use the stolen PII
of residents of the United States to fraudulently obtain federally-funded benefits,
including pandemic-related unemployment benefits administered by SWAs, including
ESD, as well as EIDL funds administered by the SBA.

26. |The manner and means of the scheme and artifice to defraud included the
conduct set forth in Paragraphs 14 through 21 of Count 1.

27. On or about the dates and times set forth below, at Olympia, within the
Western District of Washington and elsewhere, for the purpose of executing and
attempting to execute this scheme and artifice to defraud, CHUK WUEMEKA
ONYEGBULA, and others known and unknown to the Grand Jury, aiding and abetting

each other, did knowingly transmit and cause to be transmitted by wire communication in

Indictment UNITED STATES ATTORNEY
United States v. Onyegbula - 700 STEWART STREET
yee i SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co mH ND Nn FP WOW NO

NO NO NO WHO HN HN NHN HN HN HF KF HF KF KF Fe OS OO Sl S|
on Nn nn FP WN KF DO OHAN DN FBP W NYO KF CO

 

 

interstate and foreign commerce, writings, signs, signals, pictures and sounds, each

transmission of which constitutes a separate count of this Indictment. Each of the

following offenses was committed in furtherance of, and was a foreseeable part of, the

conspiracy charged in Count | of this Indictment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Date and Wire Transmission
Time
(PDT)
2 5/12/2020 | Account activation email from the State Data Center in Olympia,
at 14:14 | Washington to the email account philllipcarterO02@gmail.com via
a Google server outside of Washington
3 5/16/2020 | Account activation email from the State Data Center in Olympia,
at 14:55 | Washington to the email account philllipcarterO02@gmail.com via
a Google server outside of Washington
+ 5/16/2020 | Account activation email from the State Data Center in Olympia,
at 15:57 | Washington to the email account philllipcarterO02@gmail.com via
a Google server outside of Washington
2 5/17/2020 | Account activation email from the State Data Center in Olympia,
at 00:17 | Washington to the email account philllipcarterO0O2@gmail.com via
a Google server outside of Washington
6 5/17/2020 | Account activation email from the State Data Center in Olympia,
at 00:56 | Washington to the email account philllipcarterO0O2@gmail.com via
a Google server outside of Washington
7 5/17/2020 | Account activation email from the State Data Center in Olympia,
at 01:10 | Washington to the email account philllipcarterO02@gmail.com via
a Google server outside of Washington
8 5/17/2020 | Account activation email from the State Data Center in Olympia,
at 01:22 | Washington to the email account philllipcarterO0O2@gmail.com via
a Google server outside of Washington
9 5/17/2020 | Account activation email from the State Data Center in Olympia,
at 01:57 | Washington to the email account philllipcarterO02@gmail.com via
a Google server outside of Washington
10 5/17/2020 | Account activation email from the State Data Center in Olympia,
at 03:21 | Washington to the email account philllipcarterO02@gmail.com via
a Google server outside of Washington

 

The Grand Jury further alleges that each of these violations occurred in relation to,

and involved, benefit payments authorized, transmitted, transferred, disbursed, and paid

Indictment

United States v. Onyegbula - 8

UNITED STATES ATTORNEY
700 STEWART STREET
SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo AN HD On FP W NO

DO NO NH NY NH NY NN NN NO HK HH HF He Fe ee ee
CoN Dn fF WN K§ DOD ODO FN DN FBP WD NO KF CO

 

 

in connection with a presidentially-declared major disaster and emergency.

All in violation of Title 18, United States Code, Sections 1343 and 2.

COUNTS 11-15
(Aggravated Identity Theft)

28. Paragraphs 1 through 27 of Counts 1-10 are realleged and incorporated as if

fully set forth herein.

29. On or about the dates set forth below, at Olympia, within the Western
District of Washington, and elsewhere, CHUK WUEMEKA ONYEGBULA, a/k/a Phillip

Carter, knowingly transferred, possessed, and used, without lawful authority, means of

identification of other persons, and did aid and abet the same, in that ONYEGBULA

submitted claims to the Washington Employment Security Department using the names,

dates of birth, and Social Security numbers, of the persons with the initials listed below,

during and in relation to a felony listed in Title 18, United States Code, Section

1028A(c), to wit, conspiracy to commit wire fraud in violation of Title 18, United States

Code, Section 1349, and wire fraud in violation of Title 18, United States Code, Section

 

 

 

 

 

 

1343.
Count Date | Initials of Victim
11 May 13, 2020 NL.
12 May 13, 2020 CE.
13 May 14, 2020 AA.
14 May 14, 2020 S.H.
15 May 14, 2020 S.M

 

 

 

 

All in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

//
//

Indictment
United States v. Onyegbula - 9

UNITED STATES ATTORNEY
700 STEWART STREET
SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co man HD Wn FP WY YN

YN NY NY NY NY NN WN DN NO Re Re RRB Re Re ee ee
onan FF WwW Ne KF CO OU FAN Dn fF Ww NY KF CO

 

 

FORFEITURE ALLEGATION
The allegations contained in Counts 1—10 of this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeiture. Upon conviction of
any of the offenses alleged in Counts 1—10 of this Indictment, the defendant,
CHUKWUEMEKA ONYEGBULA, a/k/a Phillip Carter, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 981(a)(1)(C), by way of Title 28,
United States Code, Section 2461(c), any property that constitutes or is traceable to
proceeds of the offense. This property includes, but is not limited to, a sum of money
reflecting the proceeds the defendant obtained from the offense.
Substitute Assets. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or,

e. has been commingled with other property which cannot be divided without

difficulty,

it is the intent of the United States to seek the forfeiture of any other property of the
//
//

Indictment UNITED STATES ATTORNEY
United States v. Onyegbula - 10 SE
SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
C0 HANI DH Wn FP W NY

Cn
oN DN On FP W NO KX DO HAN WBN FP WW NY KF CO

 

 

 

defendant, up to the value of the above-described forfeitable property, pursuant to Title

21, United States Code, Section 853(p).

me

TESSANV. GORMAN
qyxctin nited States Attorney

fe S- Cor

ANDREW C. FRIEDMAN
Assistant United States Attorney

Abe 3 Com

A TRUE BILL:

DATED: (/, 2208 |

[Signature of Foreperson redacted pursuant
to the policy of the Judicial Conference of
the United States]

 

FOREPERSON

 

CINDY CHANG
Assistant United States Attorney

tan FS Cow

 

SETH WILKINSON
Assistant United States Attorney

Indictment
United States v. Onyegbula - 11

UNITED STATES ATTORNEY
700 STEWART STREET
SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
